Per Curiam,
In this action for libel the verdict was for the defendant, and from the judgment on it the plaintiff has appealed. What is termed the first assignment of error is but a legal conclusion of counsel, and is, therefore, dismissed. By the second assignment error is charged in the quoted portion of the instructions to the jury. While the learned trial judge might properly have omitted from his charge what is complained of, no legal error is discoverable in it, and the judgment is, therefore, affirmed.